Supreme Court of Florida
                                   ____________

                                    No. SC18-18
                                   ____________


    IN RE: AMENDMENTS TO THE FLORIDA RULES OF TRAFFIC
                         COURT.

                                  August 30, 2018

PER CURIAM.

      We have for consideration the regular-cycle report of proposed amendments

to the Florida Rules of Traffic Court filed by The Florida Bar’s Traffic Court Rules

Committee (Committee). See Fla. R. Jud. Admin. 2.140(b)(4). We have

jurisdiction. See art. V, § 2(a), Fla. Const. We adopt the majority of the

amendments as proposed by the Committee, including the deletion of rule 6.580

(Completion of Driver School; Conditions) as outdated. However, as discussed

herein, we decline to adopt most of the Committee’s proposed amendments to rule

6.140 (Conduct of Trial), and adopt the proposed amendments to rule 6.200(b)

(Pleas and Affidavits of Defense; Written Pleas of Guilty or Nolo Contendere)

with modifications.
                                BACKGROUND

      The Committee proposes amendments to Florida Rules of Traffic Court

6.010 (Scope); 6.020 (Purpose and Construction); 6.080 (Improper Disposition of

Traffic Ticket); 6.090 (Direct and Indirect Criminal Contempt); 6.140 (Conduct of

Trial); 6.180 (Sentencing Repeat Offenders); 6.190 (Procedure on Failure to

Appear; Warrant; Notice); 6.200 (Pleas and Affidavits of Defense); 6.320

(Complaint; Summons; Forms; Use); 6.330 (Election to Attend Traffic School);

6.360 (Enlargement of Time); 6.455 (Amendments); 6.490 (Correction and

Reduction of Penalty); 6.500 (Pronouncement and Entry of Penalty; Penalizing

Official); 6.510 (Determination that Infraction was not Committed; Bond

Refunded); 6.520 (Effect of Granting New Hearing); 6.530 (Imposition of Penalty

Before or After Motion Filed); 6.550 (Official May Grant New Hearing); 6.560

(Conviction of Traffic Infraction); 6.570 (Reporting Action Requiring Suspension

of Driver License); 6.575 (Retention of Case Files); 6.580 (Completion of Driver

School; Conditions); 6.590 (Failure to Complete Driver School; Reinstatement of

Driver License); 6.600 (Failure to Appear or Pay Civil Penalty; Reinstatement of

Driver License); 6.610 (Failure to Fulfill Penalty Imposed After a Hearing;

Reinstatement of Driver License); 6.620 (Failure to Appear for Mandatory

Hearing; Reinstatement of Driver License); and 6.630 (Civil Traffic Infraction

Hearing Officer Program; Traffic Hearing Officers).


                                       -2-
      Consistent with Florida Rule of Judicial Administration 2.140(b)(2), the

Committee published the proposals for comment before filing them with the Court.

The Committee received comments, made responsive amendments to its proposals,

and republished the proposals for comment. The proposals were approved

unanimously by the Board of Governors of The Florida Bar and by a majority of

the Committee. The Court also published the proposals for comment and received

two comments. One comment was from Civil Traffic Hearing Officers Steven D.

Rubin and Sarah Blumberg opposing a number of the Committee’s proposals and

proposing alternative amendments to several of the rules. The other comment was

from the Florida Public Defender Association (FPDA) in support of the

Committee’s proposed amendment to rule 6.490(b)(1) (Correction and Reduction

of Penalty; Reduction of Penalty). The Committee filed a response addressing the

comments and declining to make any revisions to its proposals.

                                AMENDMENTS

      After considering the proposed amendments, the comments filed, and the

Committee’s response to the comments, we adopt all of the proposed amendments,

except the Committee’s proposed amendment to the text of rule 6.140 (Conduct of

Trial). We discuss only the proposed amendments to rule 6.140, most of which we

decline to adopt, rule 6.200(b) (Pleas and Affidavits of Defense; Written Pleas of




                                        -3-
Guilty or Nolo Contendere), which we adopt as modified herein, and rule 6.330(b)

(Election to Attend Traffic School).

      Rule 6.140 (Conduct of Trial) provides that “[a]ll trials and hearings shall be

held in open court and shall be conducted in an orderly manner according to law

and applicable rules.” The rule also provides that “[a]ll proceedings for the trial of

traffic cases shall be held in a place suitable for the purpose.” The Committee

proposes rephrasing rule 6.140 to provide that “[w]hen necessary, traffic

proceedings may be held in a place suitable for the purpose.” The Committee

explains that its proposed amendment to the rule is for clarity and to allow

flexibility to hold hearings outside of a courtroom when necessary. However, the

rule does not currently limit traffic proceedings to a courtroom. Rather, the rule

requires that traffic proceedings be held in a “place suitable for the purpose,”

which may be a place other than a courtroom, when necessary. Accordingly, we

find that no amendment to the text of rule 6.140 is necessary and decline to adopt

that proposed amendment. However, we adopt the Committee’s proposal to

rename the rule 6.140 “Committee Comments” as “Committee Notes.”

      Rule 6.200(b) (Pleas and Affidavits of Defense; Written Pleas of Guilty or

Nolo Contendere) provides in pertinent part that, subject to the approval of the

court, written pleas of guilty or nolo contendere may be entered in criminal traffic

offenses that are not designated felonies and defendants may be sentenced based


                                         -4-
on those pleas. The Committee proposes amending the rule to remove “outdated

language” and to improve clarity for the reader. We adopt amendments to rule

6.200(b) with the modifications suggested by commenters, Civil Traffic Hearing

Officers Steven D. Rubin and Sarah Blumberg. As amended, the rule will clearly

reflect the proper sequence of events in criminal traffic offense proceedings.

      Rule 6.330(b) provides that a “defendant who is sentenced to or elects to

attend a driver improvement school shall have the right to attend an approved

school in the location of the defendant’s choice.” Importantly, the Committee

proposes adding the following phrase to the end of the above sentence: “including

the internet when the elected or court-ordered driver improvement course is

provided online.” The commenters, Civil Traffic Hearing Officers Steven D.

Rubin and Sarah Blumberg, expressed concern with the additional provision,

explaining that it could limit the court’s sentencing discretion. We thank the

commenters for their thoughtful comments; however, we defer to the Committee,

which was overwhelmingly in favor of the amendments, and adopt the

amendments to the rule as proposed.

                                  CONCLUSION

      Accordingly, we amend the Florida Rules of Traffic Court as reflected in the

appendix to this opinion. New language is indicated by underscoring; deletions are

indicated by struck-through type. The committee notes are offered for explanation


                                        -5-
only and are not adopted as an official part of the rules. The amendments shall

become effective January 1, 2019, at 12:01 a.m.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Traffic Court

Anne Marie Gennusa, Chair, St. Augustine, Florida, Sergio Cruz, Past Chair,
Traffic Court Rules Committee, Orlando, Florida, Joshua E. Doyle, Executive
Director, and Heather Savage Telfer, Staff Liaison, The Florida Bar, Tallahassee,
Florida,

      for Petitioner

Carlos J. Martinez, Public Defender, and John Eddy Morrison, Assistant Public
Defender, Eleventh Judicial Circuit, Miami, Florida; and Steven D. Rubin, Boca
Raton, Florida, and Sara Blumberg, Delray Beach, Florida,

      Responding with Comments




                                       -6-
                                    APPENDIX

RULE 6.010.        SCOPE

      (a) Application. These rules, cited as “Florida Rules of Traffic Court”
and abbreviated as “Fla. R. Traf. Ct.,” shall take effect at 12:00 a.m. on January 1,
1975. These rules govern practice and procedure in any traffic case and specifically
apply to practice and procedure in county courts and before civil traffic infraction
hearing officers.

        (b) Part III. The rules under Part III of these rules apply to all criminal
traffic offenses, whether prosecuted in the name of the state or any subdivision of
it.

      (c)    [No change]

                                 Committee Notes
                                    [No change]



RULE 6.020.        PURPOSE AND CONSTRUCTION
      These rules shall be construed to secure simplicity and uniformity in
procedure, fairness in administration, and the elimination of unnecessary expense
and delay.



RULE 6.080.        IMPROPER DISPOSITION OF TRAFFIC TICKET

        Any person who solicits or aids in the disposition of a traffic complaint or
summons in any manner other than that authorized by the courtlaw or who
willfully violates any provision of these rules shall be proceeded against for
criminal contempt (in the manner provided in these rules). However, a traffic
hearing officer shall not have the power to hold any person in contempt of court,
but shall be permitted to file a verified motion for order of contempt before any
state trial court judge of the same county in which the alleged contempt occurred.


                                        -7-
Such matter shall be handled as an indirect contempt of court pursuant to the
provisions of Florida Rule of Criminal Procedure 3.840.

                                  Committee Notes
                                     [No change]


   RULE 6.090.         DIRECT AND INDIRECT CRIMINAL CONTEMPT
     Direct and indirect criminal contempt shall be proceeded upon in the same
manner as in the Florida Rules of Criminal Rules of Procedure.

                           Committee CommentsNotes
                                    [No change]



RULE 6.140.         CONDUCT OF TRIAL
[No change]

                           Committee CommentsNotes
                                    [No change]



RULE 6.180.         SENTENCING REPEAT OFFENDERS

       (a) Defendant’s Rights. A defendant, alleged to have a prior conviction
for a criminal traffic offense, shall have athe right to remain silent concerning any
prior conviction at the time of plea or sentence.

      (b) – (c)     [No change]

                                  Committee Notes
       1988 Adoption. Rule 6.180 is new and is designed to codify existing
procedures in DUI cases. The rule sets forth what has become known as a “Meehan
plea.” Meehan v. State, 397 So. 2d 1214 (Fla. 2d DCA 1981).



                                         -8-
      1992 Amendment. [No change]



RULE 6.190.         PROCEDURE ON FAILURE TO APPEAR;
                    WARRANT; NOTICE

      (a)-(b)       [No change]

       (c) Nonresident of State; Failure to Appear or Answer Summons. If a
defendant is not a resident of this state and fails to appear or answer a traffic
complaint, the clerk of the court or the court shall send notice to the defendant at
the address stated in the complaint and to the department. The department shall
send notice to the license issuing agency in the defendant’s home state. If the
defendant fails to appear or answer within 30 days after notice is sent to the
defendant, the court shall place the case in an inactive file or file of cases disposed
of, subject to being reopened if thereafter the defendant appears or answers or a
warrant is issued and served.

      (d)    [No change]



RULE 6.200.         PLEAS AND AFFIDAVITS OF DEFENSE

      (a)    [No change]

      (b) Written Pleas of Guilty or Nolo Contendere. Subject to the
approval of the court, written pleas of guilty or nolo contendere may be entered in
criminal traffic offenses not designated felonies under the laws of the state, and
sentence imposed thereon.

      (c)    [No change]



RULE 6.320.         COMPLAINT; SUMMONS; FORMS; USE

      All citations for traffic infractions shall be by uniform traffic citation as
provided in section 316.650, Florida Statutes, or other applicable statutes or by

                                         -9-
affidavit. If the complaint is made by affidavit a uniform traffic citation shall be
prepared by the clerk and submitted to the department.



RULE 6.330.         ELECTION TO ATTEND TRAFFIC SCHOOLA DRIVER
                    IMPROVEMENT COURSE

       (a) Attendance at Schoola Driver Improvement Course. Unless a
mandatory hearing is required, or the defendant appears at a hearing before an
official, a defendant who does not hold a commercial driver license or commercial
learner permit may elect to attend a driver improvement schoolcourse pursuant to
section 318.14(9), Florida Statutes, within 30 days of receiving a citation or, if a
hearing was requested, at any time before trial. Attendance at a driver
improvement school shall not operate to waive the law enforcement education
assessments under section 943.25, Florida Statutes. APursuant to this rule, any
defendant electing to attend a driver improvement schoolcourse under section
318.14(9), Florida Statutes, will receive a withheldhave adjudication withheld and
not be assessed points.

       (b) Location of SchoolCourse. A defendant who is sentenced to or elects
to attend a driver improvement schoolcourse shall have the right to attend an
approved schoolcourse in the location of the defendant’s choice, including the
internet when the elected or court-ordered driver improvement course is provided
online.

                                  Committee Notes
                                     [No change]




                                         - 10 -
RULE 6.360.         ENLARGEMENT OF TIME

      (a) Procedure. When by these rules or by a notice given thereunder or by
order of an official an act is required, or allowed to be done at or within a specified
time pursuant to either a court order or these rules, the official, for good cause
shown, at any time, in the official’s discretion may, at any time:

             (1) order the period enlarged if the request therefor is made before
the expiration of the period originally prescribed or as extended by a previous
order; or

             (2)    [No change]

      (b)    [No change]



RULE 6.455.         AMENDMENTS

       (a) Non-Substantive Amendments. The charging document may be
amended at any time by the issuing officer in open court at the time of a scheduled
hearing before it commences, subject to the approval of the official. The official
shall grant a continuance if the amendment requires one in the interests of
justice.prior to the commencement of the hearing to correct informalities or
irregularities. Such amendment will be permitted after commencement of the
hearing only with approval of the official. No case shallwill be dismissed by reason
of any informality or irregularity in the charging instrumentdocument.

      (b) Substantive Amendments. Absent good cause shown, an amendment
that may result in an increased statutory penalty may be made only by serving
notice of the amendment on the defendant in conformity with the requirements of
Florida Rule of Judicial Administration 2.516 and by filing a certification of
service at least 5 days prior to a scheduled hearing.

      (c) Continuances. The official must grant a hearing continuance when
the charging document is amended and the interests of justice so require.

                                  Committee Notes

                                        - 11 -
      1988 Amendment. [No change]

      2018 Amendment. Examples of “informalities or irregularities” include, but
are not limited to, statutory reference errors; illegibility of the charging document;
or other scrivener or inadvertent errors contained within the charging document.



RULE 6.490.        CORRECTION AND REDUCTION OF PENALTY

      (a)    [No change]

      (b)    Reduction of Penalty. An official may reduce a legal penalty:

           (1)     within 60 days after its imposition, or thereafter with good
cause shown;

             (2) within 60 days after receipt by the official of a mandate issued
by the appellate court upon affirmance of the judgment and/or penalty on an
original appealthe appellate court issues a mandate affirming the judgment and/or
penalty;

             (3) within 60 days after receipt by the official of a certified copy of
an order of the appellate court dismissing an original appeal from the judgment
and/or penaltythe appellate court issues a mandate dismissing an appeal from the
judgment and/or penalty; or

             (4)   [No change]




                                        - 12 -
RULE 6.500.         PRONOUNCEMENT AND ENTRY OF PENALTY;
                    PENALIZING OFFICIALDISPOSITION

      (a) Entry of Penalty. The finalUpon disposition of everya case without
hearing, the clerk or the official shall be entered in the minutes in courts in which
minutes are kept, and shall be docketed in courts which do not maintain
minutesenter a notation on the docket.

       (b) Pronouncement of Penalty; Obligations of Penalizing Official. In
those cases in which it is necessary that the penalty be Following any hearing of a
case, the disposition shall be pronounced by an official other than the official who
presided at the hearing, or accepted an admission, the penalizing official shall not
impose a penalty without first becoming acquainted with what transpired at the
hearing or the facts concerning the admission and the infractionin open court and
issued in writing, and shall also be docketed.



RULE 6.510.         DETERMINATION THAT INFRACTION WAS NOT
                    COMMITTED; BOND REFUNDED

      When it is determinedIf an official determines that athe defendant did not
commit an alleged traffic infraction and a bond has been posted, the money or
bond shall be refundedreleased to the defendant, pursuant to law.



RULE 6.520.         EFFECT OF GRANTING NEW HEARING

      WhenIf a new hearing is granted, the new hearingcase shall proceed in all
respects as if no former trialhearing had been hadheld.



RULE 6.530.         IMPOSITION OF PENALTY BEFORE OR AFTER
                    MOTION FILED

       The official has the discretion tomay impose the civil penalty either before
or after the filing of a motion for new hearing or arrest of judgment.

                                        - 13 -
RULE 6.550.        OFFICIAL MAY GRANT NEW HEARING

       When, followingafter a hearing, a determination has been made thatthe
official determines the traffic infraction was committed, the official may grant a
new hearing on a motion of the defendant, or on the official’s own motion, may
grant a new hearing.



RULE 6.560.        CONVICTION OF TRAFFIC INFRACTION

       An admission or determination that a defendant has committed a traffic
infraction shall constitute a conviction as that term is used in chapter 322, Florida
Statutes, and section 943.25, Florida Statutes, unless adjudication is withheld by an
official in those cases in which withholding of adjudication is not otherwise
prohibited by statute or rule of procedure. Elections under section 318.14(9) or
(10), Florida Statutes, when adjudication is withheld, shall not constitute
convictions, but shall involve the collections of assessments pursuant to section
943.25, Florida Statutes.A defendant’s admission or an official’s determination
that the defendant committed a traffic infraction constitutes a “conviction” as that
term is used in chapters 318 and 322, Florida Statutes, and section 943.25, Florida
Statutes, unless the official withheld adjudication as permitted by law. Elections
under section 318.14(9) or (10), Florida Statutes, when adjudication is withheld, do
not constitute convictions, but require collection of assessments under section
943.25, Florida Statutes.




                                        - 14 -
RULE 6.570.         REPORTING ACTION REQUIRING SUSPENSION OF
                    DRIVER LICENSE

       Any noncompliance with the provisions of chapter 318, Florida Statutes,
resulting in the suspension of a driver license shall be reported to the department
within 5 days after an offender’s failure to comply on a form to be supplied by the
department. Any noncompliance may be determined without the necessity of
holding a hearing.The clerk shall report to the department a defendant’s failure to
comply as required by section 318.15 or 322.245, Florida Statutes. Unless required
by law, a hearing is not necessary to determine noncompliance.



RULE 6.575.         RETENTION OF CASE FILES

       For the purpose of record retention pursuant to the General Records
Schedule D-T 1, case files with an outstanding or unsatisfied D-6 shall be
considered disposed of 7 years after the submission of the D-6 by the clerk to the
department. If the clerk disposes of a file, the department shall be notified.Case
files shall be retained as required by Florida Rule of Judicial Administration 2.430.

                                  Committee Notes
                                     [No change]



 RULE 6.580.          COMPLETION OF DRIVER SCHOOL; CONDITIONS
       (a) Approval by Chief Judge. All driver schools selected by the chief
judge of the circuit shall establish the conditions for the successful completion of
the driver course. The conditions shall be submitted in writing for approval of the
chief judge.

      (b) Failure to Meet Conditions; Reporting. Any failure to meet the
conditions for successful completion of the course shall be reported to the official
having jurisdiction of the case or the clerk or traffic violations bureau if designated
by the official of the school.



                                         - 15 -
RULE 6.590.         FAILURE TO COMPLETE DRIVER
                    SCHOOLIMPROVEMENT COURSE;
                    REINSTATEMENT OF DRIVER LICENSE

        (a) Notice of Failure to Complete Driver Improvement Course. In any
case in whichIf a defendant elects to attend a driver schoolimprovement course but
fails to appear for or timely complete the course, the clerk must send a notice of the
failure to complete the course shall be sent to the department within 510 days after
the failure to comply, in order to comply with the requirements ofas required by
section 318.15(1), Florida Statutes.

       (b) Appearance After Notice Sent. If the defendant appears before the
clerk after the failure notice has beenwas sent but before the department has
suspendedsuspends the driver license, the clerk shall so notify the department shall
be notified on a form to be supplied by the department immediately after the
defendant satisfies the civil penalty as provided inrequired by section
318.18318.15(1)(b), Florida Statutes, has been fulfilled. The clerk shall refer the
case to the official who shall adjudicate the defendant guilty of the infraction as
required by section 318.15(1)(b), Florida Statutes.

       (c) Reinstatement of License. If the defendant appears before the clerk
after the department suspends the driver license has been suspended, the defendant
must fulfill the, the clerk shall refer the case to the official who shall adjudicate the
defendant guilty of the infraction, and shall assess all applicable civil penalties as
required bypenalty as provided in section 318.18318.15(1)(b), Florida Statutes,
and. The official may be required to agree againrequire the defendant to attend a
driver schoolimprovement course. The defendant shall be given a form supplied by
the department, certified by the official, to be taken to the nearest driver license
examining station to have the driving privilege reinstated.The clerk shall give
notice that the defendant is in compliance upon satisfaction of the penalties, and
shall indicate that the defendant’s driving privileges are eligible for reinstatement.

                                   Committee Note




                                         - 16 -
        2018 Amendment. Section 318.15(1)(b), Florida Statutes, requires
adjudication of guilt for a defendant who elects a driver improvement course and
fails to attend the course within the time required by the court.



RULE 6.600.        FAILURE TO APPEAR OR PAY CIVIL PENALTY;
                   REINSTATEMENT OF DRIVER LICENSE

       (a) Notice of Failure to ComplyAppear or Pay. In any case in whichIf
no mandatory hearing is required and the defendant has signed and accepted a
citationbeen cited but fails to pay the civil penalty or appear, the clerk must send
the department notice of such failure shall be sent to the department within 5 days
after the failure to comply, in order to comply with the requirements ofas required
by section 318.15(1), Florida Statutes.

       (b) Appearance After Notice Sent. If the defendant appears before the
clerk after the notice has beenwas sent but before the department has
suspendedsuspends the driver license, the defendant may pay the civil penalty may
be paid without a hearingtogether with any additional penalty required by section
318.18(8)(a), Florida Statutes, or the defendant may request a hearing. If the
defendant requests a hearing, the clerk mustshall set the case for hearing upon
payment of the costs specified in section 318.18(8)(a), Florida Statutes. The
department must be notified immediately on a form to be supplied by the
department.

       (c) Reinstatement of License. If the defendant appears before the clerk
after the department suspends the driver license has been suspended, the defendant
may pay the civil penalty, elect to attend a driver improvement school, together
with any additional penalty required by section 318.18(8)(a), Florida Statutes, or
request a hearing. Any request for a hearing shallmust be made within a reasonable
period of time after the commission of the alleged offenseas provided by section
318.15(1)(c), Florida Statutes. If an election to attendthe official grants the
defendant’s request for a hearing is granted and it is determineddetermines that the
defendant committed the infraction was committed, the defendant shall be subject
to the penalty provisions of section 318.14(5), Florida Statutes. The defendant shall


                                        - 17 -
be given a form supplied by the department, certified by the official, to be taken to
the nearest driver license examining station to have the driving privilege reinstated.

                                  Committee Notes
                                     [No change]



RULE 6.610.         FAILURE TO FULFILLSATISFY PENALTY IMPOSED
                    AFTER A HEARING; REINSTATEMENT OF DRIVER
                    LICENSE

       (a) Notice of Failure to Comply. In any case in whichIf a hearing is
held, if it is determinedand the official determines that the infraction was
committed, and a penalty is imposed but the penalty is not fulfilled,satisfied within
the time set by the court, the clerk shall send notice of such failure shall be sent to
the department within 5 days after the failure to comply, in order to comply with
the requirements ofas required by section 318.15(1), Florida Statutes.

       (b) Appearance After Notice Sent. If the defendant appears before the
clerk after notice has beenwas sent but before the department has
suspendedsuspends the driver license, the clerk shall notify the department shall be
notified on a form to be supplied by the departmentimmediately after the defendant
satisfies the penalty imposed has been fulfilledby the official together with
additional penalties as required by sections 318.15 and 318.18, Florida Statutes.

       (c) Reinstatement of License. If the defendant appears before the clerk
after the department suspends the driver license has been suspended, the defendant
must fulfillsatisfy the penalty and any other penalties required by sections 318.15
and 318.18, Florida Statutes. The official may require the defendant to attend a
driver improvement course, if available, if it iswas not a part of the penalty
originally imposed., may be required to agree to attend a driver school if available.
The defendant shall be given a form supplied by the department, certified by the
official, to be taken to the nearest driver license examining station to have the
driving privilege reinstated. The clerk shall give notice that the defendant is in



                                         - 18 -
compliance upon satisfaction of the penalties, and shall indicate that the
defendant’s driving privileges are eligible for reinstatement.



RULE 6.620.        FAILURE TO APPEAR FOR MANDATORY HEARING;
                   REINSTATEMENT OF DRIVER LICENSE

       (a) Notice of Failure to Appear. In any case in which a mandatory
hearing is required and theIf a defendant fails to appear, for a mandatory hearing,
the clerk shall send notice of such failure to appear shall be sent to the department
within 5 days after the failure to comply, in order to comply with the requirements
of, as required by section 318.15(1), Florida Statutes.

       (b) Appearance After Notice Sent. If the defendant appears before the
clerk after notice has beenwas sent, but before the department suspends the driver
license, the clerk shall be notified immediately on a form to be supplied by the
department and a hearing shall be held to determine whether the infraction was
committedschedule a hearing for the official to determine whether the defendant
committed the violation. If, after the hearing, the official finds the defendant
committed the violation, the defendant shall be subject to the penalty provisions of
section 318.14(5), Florida Statutes.

       (c) Reinstatement of License. If the department suspended the
defendant’s driver license, as authorized by law and upon request, the clerk shall
set the case for hearing has been suspended by the department and, if after a
hearing, it is found that the infraction was committed, the official may require that
driver school, if available, be attended as part of the penalty. The defendant shall
be given a form supplied by the department, certified by the official, to be taken to
the nearest driver license examining station to have the driving privilege
reinstatedthe official finds the defendant committed the violation, the defendant
shall be subject to the penalty provisions of section 318.14(5), Florida Statutes. If
the defendant’s driving privileges were not reinstated prior to the hearing, the clerk
shall give notice that the defendant is in compliance upon satisfaction of the
penalties, and shall indicate that the defendant’s driving privileges are eligible for
reinstatement.


                                        - 19 -
RULE 6.630.         CIVIL TRAFFIC INFRACTION HEARING OFFICER
                    PROGRAM; TRAFFIC HEARING OFFICERS

      Under the authority of sections 318.30–318.38, Florida Statutes, and article
V, section 2, Florida Constitution, this court adopts the following rules and
procedure for the Civil Traffic Infraction Hearing Officer Program:

       (a) Eligibility of County. Pursuant to section 318.30, Florida Statutes,
any county shall be eligible to participate in the Civil Traffic Infraction Hearing
Officer Program. The chief judge shall make the decision on whether to participate
in the program. Any county electing to participate in the program shall be subject
to the supervision of the supreme court.

      (b) Participation. Any county electing to participate in the program shall
be subject to the supervision of the Florida Supreme Court. The decision on
whether to participate shall be made by the chief judge.

       (cb) Appointment of Traffic Hearing Officers. The appointment of such
chief judge shall appoint hearing officers shall be made by the chief judge, after
consultation with the county judges in the county affected, and shall; all
appointments must be approved by the chief justice. Once the chief justice grants
approval has been granted by the chief justice, the traffic hearing officers shall
serve at the willpleasure of the chief judge. Traffic hearing officers may serve
either full-time or part-time at the discretion of the chief judge.

       (dc) Jurisdiction. Traffic hearing officers shall have the power to accept
pleas from defendants, hear and rule upon motions, decide whether a defendant has
committed an infraction, and adjudicate or withhold adjudication in the same
manner as a county court judge. However, a traffic hearing officer shall not:

             (1)-(3)       [No change]

       (ed) Appeals. Appeals from decisions of a traffic hearing officer shall be
made to the circuit court pursuant to the relevant provisions of the Florida Rules of
Appellate Procedure in the same manner as appeals from the county court, except
that traffic hearing officers shall not have the power to certify questions to district


                                         - 20 -
courts of appeal. The appellant shall be responsible for producing the record for
suchany appeal.

    (fe) Membership in The Florida Bar. A traffic hearing officer shall be a
member in good standing of The Florida Bar.

       (gf) Training. Traffic hearing officers must complete 40 hours of
standardized training that has been approved by the supreme court. Instructors
must be judges, hearing officers, and persons with expertise or knowledge with
regard to specific traffic violations or traffic court. Curriculum and materials must
be submitted to the Office of the State Courts Administrator. The standardized
training must contain, at a minimum, all of the following:

             (1)-(5)      [No change]

      (hg) Continuing Legal Education. Traffic hearing officers must complete
4 hours of continuing legal education per year. The continuing legal education
program must be approved by the supreme court and must contain a minimum of 2
hours of ethics or professionalism, and 2 hours of civil traffic infraction related
education. Curriculum materials must be submitted to the Office of the State
Courts Administrator.

       (i)    Hours. Traffic hearing officers may serve either full time or part time
at the discretion of the chief judge.

      (jh) Code of Judicial Conduct. All traffic hearing officers shall be
subject to the Code of Judicial Conduct as provided in the application section of
the code.

       (k) Implementation of Program. In any county electing to establish a
program, the chief judge shall develop a plan for its implementation and shall
submit the plan to the Office of the State Courts Administrator. Funds for the
program shall be used for traffic hearing officer program salaries and other
necessary expenses, such as training, office rental, furniture, and administrative
staff salaries. Any county electing to establish a traffic hearing officer program
shall provide the funds necessary to operate the program.


                                        - 21 -
      (li)   Robes. Traffic hearing officers shall not wear robes.

       (mj) Concurrent Jurisdiction. A county judge may exercise concurrent
jurisdiction with a traffic hearing officer.

      (nk) Assignment to County Judge. On written request of the defendant,
within 30 days of the issuance of a uniform traffic citation, the case shall be
assigned to a county judge.

                                Committee Notes
                                   [No change]




                                       - 22 -